Citation Nr: 1822939	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-34 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to receipt of Service Disabled Veterans Insurance (SDVI/RH) under 38 U.S.C. § 1922(a).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1968 to March 1975 and in the United States Navy from April 1975 to January 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating action by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in May 2017.  


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss and tinnitus was established by a June 2011 rating decision and the AOJ sent the Veteran rating decision notification letters on June 21, 2011 and June 22, 2011.  Those notification letters included information regarding eligibility and the application period SDVI/RH under 38 U.S.C. § 1922(a).

2.  A claim for SDVI/RH under 38 U.S.C. § 1922(a) was not received from the Veteran until September 30, 2013.


CONCLUSION OF LAW

The criteria for eligibility for SDVI/RH are not met.  38 U.S.C. § 1922(a) (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

An application for SDVI/RH is considered timely if filed within two years from the date of service connection of a disability that is at least 10 percent disabling.  However, if the person filing the application is considered to have been mentally incompetent during any part of the two-year period, application for insurance under this provision may be filed within two years after a guardian is appointed or within two years after the removal of such disability as determined by the Secretary of VA, whichever is the earlier date.  38 U.S.C. § 1922 (emphasis added).

Here, in letters dated June 21, 2011 and June 22, 2011, the RO notified the Veteran of a rating decision that granted service connection for bilateral hearing loss, tinnitus, and non-service connected pension.  Therefore, the Veteran had until June 22, 2013 to file a claim for SDVI/RH.  However, his application for SDVI/RH was received on September 30, 2013 and is therefore untimely.

The Veteran asserts that his claim should be construed as timely because he was not personally made aware of this benefit until "late."  See May 2017 Board hearing transcript at p. 5.  The Veteran reported that he did not remember receiving any type of information regarding SDVI/RH when service connection was granted in June 2011.  He also reported that if had realized that he was eligible for this program sooner, he would have applied sooner. 

The Board emphasizes that both June 2011 notification letters (dated June 21, 2011 and June 22, 2011) contain information about SDVI/RH on page five.  Indeed, the Veteran re-submitted a copy of the entire June 22, 2011 notification letter in support of this appeal in December 2014, which includes the section on page five regarding eligibility and criteria for benefits under SDVI/RH.  The Veteran has not asserted that he failed to receive the June 2011 notification letter in a timely manner.  As such, the Board finds that the Veteran was properly notified of his eligibility for SDVI/RH in June 2011 and that his claim for these benefits in September 2013 was not timely.  

To the extent the Veteran argues that he submitted his application in a timely manner after the May 2013 notification that his claim for an increased rating for bilateral hearing loss was granted, the Board emphasizes that an SDVI/RH application must be received during the two-year period from the date service connection of a disability is first granted.  38 U.S.C. § 1922.  Here, as noted above, service connection for bilateral hearing loss was granted in June 2011. 

Finally, while the Board notes the Veteran's report of memory problems, he does not assert, and the competent evidence of record does not otherwise reflect, that he was mentally incompetent in order to toll the two year application period.  See April 2011 VA examination report (describing the Veteran as alert and oriented, with normal comprehension of commands, intact memory, and the ability to handle money and pay bills).  Nor did he request an extension of time to file his insurance application.  See 38 C.F.R. § 3.109(b).

The Board empathizes with the Veteran's desire to obtain VA SDVI/RH benefits; however, it is bound to follow the controlling regulatory authority and cannot grant benefits on an equitable basis.  38 U.S.C. § 7104.   In this case, as the Veteran did not submit a timely application for SDVI/RH benefits, the benefit sought on appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to receipt of SDVI/RH under 38 U.S.C. § 1922(a) is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


